                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:06-CR-087-RJC-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
     v.                                                 )     ORDER
                                                        )
 JAMES WILLIAM GASTON,                                  )
                                                        )
                 Defendant.                             )
                                                        )

          THIS MATTER IS BEFORE THE COURT on the “Motion To File Supplemental

Memorandum In Support Of Defendant’s Motion For Reduced Sentence Under The First Step Act

Of 2018 Under Seal” (Document No. 276) filed May 29, 2020. In accordance with the Local

Rules, the Court has considered the Motion to Seal, the public’s interest in access to the affected

materials, and alternatives to sealing. The Court determines that no less restrictive means other

than sealing is sufficient inasmuch as Defendant’s Supplemental Memorandum in Support of his

Motion for a Reduced Sentence Under the First Step Act of 2018 contains sensitive and private

information that is inappropriate for public access. Having carefully considered the motion and

the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that the “Motion To File Supplemental Memorandum

In Support Of Defendant’s Motion For Reduced Sentence Under The First Step Act Of 2018 Under

Seal” (Document No. 276) is GRANTED, and the Defendant’s Supplemental Memorandum in

Support of his Motion for a Reduced Sentence Under the First Step Act of 2018 and accompanying

exhibits shall be sealed until further Order of this Court.




      Case 3:06-cr-00087-RJC-DCK Document 278 Filed 06/02/20 Page 1 of 2
     SO ORDERED.


                       Signed: June 2, 2020




                                   2
Case 3:06-cr-00087-RJC-DCK Document 278 Filed 06/02/20 Page 2 of 2
